Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 20, 2014

                                      No. 04-14-00016-CV

                                         John F. DAVIS,
                                            Appellant

                                                v.

                                FARIAS ENTERPRISES LTD.,
                                         Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2010CVT001822 D3
                          Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        The clerk’s record was due to be filed with this court by February 18, 2014. See TEX. R.
APP. P. 35.1. On the record’s due date, the Webb County district clerk notified this court that
Appellant has failed to pay the clerk’s fee for preparing the record and Appellant is not entitled
to a free clerk’s record.
       Therefore, we ORDER Appellant to provide written proof to this court within TEN
DAYS of the date of this order that (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee.
If Appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court